Title: From John Adams to the President of Congress, 18 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 18th. 1781

We have recieved at last Parkers Account of the Action with Admiral Zoutman: according to which, the Battle was maintained with a continual fire for three Hours and forty Minutes, when it became impossible to work his Ships. He made an Attempt to recommence the Action, but found it impracticable. The Bienfaisant had lost his Main-Top-Mast, and the Buffalo her Mizzen Yard, and the other Vessels were not less damaged in their Masts, Rigging and Sails. The Enemy did not appear in a better Condition. The two Squadrons remained some time over against each other; at length the Dutch retired, taking with their Convoy the Course to the Texel. He was not in a Condition to follow them. The Officers, and all aboard, behaved with great Bravery: and the Enemy did not discover less Courage. He incloses the particulars of the killed and wounded, and of the Damages, which the Vessels have sustained. The last is prudently suppressed by the Ministry.—List of the killed and wounded in the Action of the 5th. of August.



killed.
wounded.
total.



Fortitude
20
67
87



Bienfaisant
6
21
27



Berwick
18
58
76



Princess Amelia
19
56
75



Preston
10
40
50



Buffalo
20
64
84



Dolphin

11


33


44





104
339
443



The Dutch List is
killed.
wounded.
total.



Admiral De Ruyter
43
90
133



Admiral General
7
41
48



Batavier
18
48
66
besides Capt. Bentink


Argo
11
87
98



Holland


64



Admiral Piet Hein
9
58
67






476



I have the Honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

John Adams

